Citation Nr: 0315164	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to payment for clothing allowance benefits 
pursuant to 38 U.S.C.A. § 1162 (West 2002) and 38 C.F.R. 
§ 3.810 (2002).

(The issue of entitlement to an initial rating in excess of 
10 percent for headaches is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from July 1975 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 determination in which 
the Department of Veterans Affairs (VA) Medical & Regional 
Office (RO) Center in Honolulu, Hawaii, denied entitlement to 
payment for clothing allowance benefits.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the claimant and the representative of the information and 
evidence necessary to substantiate a claim, and enhanced VA's 
duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This change in the law 
applies to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Prior to February 22, 2002, if the Board accepted evidence 
not previously considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the Board was required to refer such evidence to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC), unless the appellant (or representative) waived, 
in writing, initial consideration by the RO, or the Board 
could grant the benefits sought on appeal.  38 C.F.R. § 
20.1304(c) (in effect prior to February 22, 2002).  

Effective February 22, 2002, new regulations amended the VA's 
Appeals Regulations and the Board's Rules of Practice.  The 
new regulations permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defects, or perform any 
other action essential to appellate review in many appeals 
properly before it without remanding the case back to the RO.  
See 67 Fed. Reg. 3,099 (January 23, 2002) (codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903 (2002)).  The new rules also 
permitted the Board to consider additional evidence it had 
obtained without obtaining a waiver of initial RO review from 
the appellant.  The regulatory provision 38 C.F.R. § 
20.1304(c) was removed in its entirety.

On May 1, 2003, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulatory provision in 38 C.F.R. § 19.9 that 
allowed the Board to develop evidence on a claim.  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) and the 
amended rule codified at 38 C.F.R. § 20.1304 are inconsistent 
with 38 U.S.C. § 7104(a).  The Federal Circuit held that 
section 19.9(a)(2) denies appellants "one review on appeal 
to the Secretary" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain a waiver 
from the appellant the right to initial RO review.  The 
Federal Circuit found that this was contrary to 38 U.S.C.A. 
§ 7104(a) because the Board is "primarily an appellate 
tribunal" that decides appeals from the denial of veterans 
benefits.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board to provide 
claimants with notice required by 38 U.S.C.A. § 5103(a), and 
to give claimants 30-days to respond.  The Federal Circuit 
found that the 30-day requirement was contrary to 
38 U.S.C.A. § 5103(b), which provides claimants one year to 
submit evidence.  See 38 U.S.C.A. § 5103(b).  Thus, there is 
no current regulatory authority permitting the Board to 
provide VCAA notice.  

In light of the mandates of the VCAA and DAV, a remand is 
required in this case.  The Board must now remand cases to 
the agency of original jurisdiction (AOJ) when it decides 
that additional development is necessary or when the Board 
receives additional evidence without a written waiver of 
initial AOJ review, unless it needs to clarify procedural 
matters; or consider law, regulations, or court decisions not 
considered by the AOJ; or consider independent medical 
opinions.  In addition, the Board may not currently issue 
VCAA notice letters.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the Medical Center's responsibility to ensure 
that all appropriate development is undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).   

Review of the record shows that service connection is in 
effect for a cervical spine disability.  The veteran 
maintains that he uses an analgesic balm to alleviate pain 
resulting from his neck disability.  He states the balm 
causes a significant oder and soils his shirts.  He says he 
must therefore wash/launder his shirts frequently.  He 
maintains this frequent washing results in abnormal wear and 
tear of his garmets.  As such, he argues that payment for 
clothing allowance is warranted.  

In the December 1999 Statement of the Case, the adjudicator 
noted that after reviewing the veteran's claims folder and 
medical record and consultating with the pharmacy, it was 
determined that the veteran was not using medication for 
which he received service-connected compensation.  In the 
April 2001 Supplemental Statement of the Case, the claims 
adjudicator noted that after he had consulted with the 
pharmacy and the provider who wrote the veteran's 
prescription, it was determined that the medication in 
question neither stains nor otherwise causes wear and tear of 
the veteran's clothing.  The record, however, is completely 
void of any documentation substantiating the pharmacy's and 
provider's conclusions.  In addition, the record establishes 
that service connection is in effect for a cervical spine 
disability and that the veteran uses analgesic balm to 
alleviate pain.  Thus, another review with documentation 
regarding this matter is needed. 

As noted above, the VCAA applies to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment, and not yet final as of that date.  It is 
applicable in this case.  Although VA has a duty to inform 
and assist the veteran under the VCAA, review of the record 
does not demonstrate that VA has apprised the veteran of the 
mandates of VCAA or readjudicated his claim accordingly.  
Given the recent change in the law and the aforementioned due 
process deficiencies, additional development is needed.    

Accordingly, the case is REMANDED for the following:

1.  Ask the veteran to submit any 
evidence and/or information, including 
supporting statements, he may have to 
substantiate his claim.

2.  Issue to the veteran, and his 
representative, a VCAA letter advising 
them of the mandates of the VCAA and of 
the type of development action VA will 
undertake, if any, and of the type of 
development action, he or his 
representative should take to 
substantiate the claim on appeal.  

3.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  If appropriate, 
accomplish any further indicated 
development.  

4.  The Chief Medical Director, or his 
designee, should review the claim.  If 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The veteran should be afforded 
the appropriate time period to respond.

The purpose of this remand is to ensure due process 
compliance.  The Board intimates no opinion as to the 
ultimate disposition of the issue on appeal.  The veteran 
need take no further action until he is further informed, and 
no inference should be drawn regarding the final disposition 
of this claim as a result of this remand.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


